Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 14-BG-1222

                     IN RE J. MICHAEL FARREN, RESPONDENT.
                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 368895)

                          On Report and Recommendation
                    of the Board on Professional Responsibility
                                  (BDN-210-14)
(Submitted May 27, 2015                                    Decided June 25, 2015)
      Before THOMPSON and BECKWITH, Associate Judges, and BELSON, Senior
Judge.
      PER CURIAM: The District of Columbia Court of Appeals Board on

Professional Responsibility recommends that respondent J. Michael Farren be

disbarred. We accept the Board’s recommendation.


                                      I.


      On July 11, 2014, in the Stamford, Connecticut, Superior Court, Mr. Farren

was found guilty of attempted murder, in violation of C.G.S. §§ 53a-49 (a)(2), and

-54a (a) (2013); assault in the first degree, in violation of C.G.S. § 53a-59 (a)(1)

(2013); and risk of injury to a minor, in violation of C.G.S. § 53-21 (a)(1) (2013).
                                            2

On September 11, 2014, Mr. Farren was sentenced to fifteen years’ imprisonment.

Bar Counsel filed a certified copy of that criminal judgment with this court and, on

November 12, 2014, this court temporarily suspended Mr. Farren pursuant to

District of Columbia Bar Rule XI, § 10 (c). The court’s order directed the Board to

institute formal proceedings to determine whether Mr. Farren’s offenses involve

moral turpitude—and therefore require disbarment—under D.C. Code § 11-2503

(a) (2012 Repl.). On November 21, 2014, Bar Counsel filed with the Board a

statement in support of a finding that Mr. Farren’s conviction for attempted murder

involves moral turpitude per se. Mr. Farren did not file a response, and also did

not file the affidavit required under District of Columbia Bar Rule XI, § 14 (g). In

a Report and Recommendation dated December 22, 2014, the Board recommended

that this court disbar Mr. Farren for committing a crime of moral turpitude per se

under D.C. Code § 11-2503 (a). We accept the Board’s recommendation and

disbar Mr. Farren.


                                      II.


      D.C. Code § 11-2503 (a) requires the disbarment of a member of the District

of Columbia Bar who is convicted of a crime of moral turpitude. A crime is one of

moral turpitude when it reflects “baseness, vileness or depravity.” See In re Sims,

861 A.2d 1, 13 (D.C. 2004) (quoting In re Tidwell, 831 A.2d 953, 957 (D.C.

2003)). While some crimes require an examination of “the circumstances of the
                                         3

transgression in addition to the inherent nature of the crime,” this court has found

some crimes to involve moral turpitude per se. See In re Colson, 412 A.2d 1160,

1165 (D.C. 1979). These crimes require disbarment by their very commission.

See id. Due to the inchoate nature of attempt, this court has held that an attempt to

commit a crime that involves moral turpitude per se is itself a crime of moral

turpitude per se. See In re Johnson, 48 A.3d 170, 173 (D.C. 2012).


      Here, Mr. Farren was convicted of, among other things, attempted murder in

violation of C.G.S. §§ 53a-49 (a)(2) and -54a (a), which is a crime that “requires a

finding of the specific intent to cause death.” State v. Murray, 757 A.2d 578, 583

(Conn. 2000). In examining a crime requiring the same intent to kill, this court

deemed it to be “self-evident” that murder is a crime of moral turpitude per se for

purposes of attorney discipline. See In re Carpenter, 891 A.2d 223, 223-24 (D.C.

2006) (concluding that murder for pecuniary gain under C.G.S. § 53a-54 (b) is a

crime of moral turpitude per se because it requires proof of the specific intent to

cause death and noting that “[f]irst-degree murder . . . offends the generally

accepted moral code of mankind” (citation omitted)). We hold that Mr. Farren’s

crime of attempted murder is also one of moral turpitude per se and, as a result,

one that requires disbarment under D.C. Code § 11-2503 (a).


      For the reasons set forth above, J. Michael Farren is disbarred from the

practice of law in the District of Columbia. For purposes of reinstatement, the
                                        4

period of disbarment shall run from the date on which Mr. Farren files an affidavit

that complies with the requirements of District of Columbia Bar Rule XI, § 14 (g).

See in re Slosberg, 650 A.2d 1329, 1331 (D.C. 1994).




                                                   So ordered.